Title: To Thomas Jefferson from Giacomo Raggi, 7 February 1824
From: Raggi, Giacomo
To: Jefferson, Thomas

Hone Sir,  New York February 7. 1824.I have this morning seen the Captain & have orders to go on board tomorrow, & he says he shall sail in all probability tomorrow, or the day after.I have found here a young Italian, who speaks very well his native language & the English. His age is about 25 years, & if you or your friends would like such a person to wait on the table &c I can recommend him as a young man of ability & integrity.With much respect, I am your Ob SevtGiacomo RaggiN.B. The address of the person above is Girom Avighini Broadway No 305.—